Citation Nr: 0616573	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-33 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for bipolar disorder.

6.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1981 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for chronic obstructive pulmonary disorder (COPD), 
chronic bronchitis, asthma, rhinitis, bipolar disorder, and 
GERD.

The issues of entitlement to service connection for 
bronchitis and for GERD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and probative medical 
evidence of record does not show that bipolar disorder had 
its onset in service, preexisted service and was permanently 
worsened therein, or was manifested to a degree of 10 percent 
within one year after separation from service.

2.  The preponderance of the competent and probative medical 
evidence of record does not show that COPD either had its 
onset in service or preexisted service and was permanently 
worsened therein.  

3.  The preponderance of the competent and probative medical 
evidence of record does not show that asthma either had its 
onset in service or preexisted service and was permanently 
worsened therein.  

4.  The preponderance of the competent and probative medical 
evidence of record does not show that  rhinitis either had 
its onset in service or preexisted service and was 
permanently worsened therein.  


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§  1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

2.  COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.310(a), 3.159, 
3.303 (2005).

3.  Asthma was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.310(a), 
3.159, 3.303 (2005).

4.  Rhinitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.310(a), 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  

The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent appropriate notice in correspondence dated 
in November 2002, July 2003, January 2004, September 2004, 
October 2004, and June 2005.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice. 

Although the record reflects that the RO has not provided 
notice with respect to possible disability ratings or 
effective dates that might be assigned, any question as to an 
effective date or rating is moot as the Board is denying the 
service connection claims.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006), (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in July 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, to include a pre-existing 
chronic disease, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


III.  Bipolar disorder

The veteran contends that the bipolar disorder is related to 
the anxiety symptoms manifested in service when she was under 
stress from being a single parent which was the basis for her 
discharge from service.   

Service medical records are negative for any complaints, 
findings or diagnosis of bipolar disorder in service.  

A March 1982 statement from a Social Services Assistant 
indicates that the veteran had been seen twice at the 
Community Assistance Center as a self-referral for personal 
problems.  She had related the anxiety of being a single 
parent and the financial difficulties as added stress.  An 
offer of individual counseling had been refused.  She had 
stated that her only recourse to enhance her relationship 
with her young son was an expeditious discharge from the 
military.  She also felt that it would best benefit the 
military.  Alternatives were discussed but the veteran 
desired to be discharged.  She refused counseling on a 
regular basis. The suggestion was that considerable thought 
be given for a discharge as this would best benefit the Army 
and the veteran's relationship with her son.  

In April 1982 the veteran was referred for a psychiatric 
evaluation prior to a Chapter 6 discharge.  The veteran 
related that approximately six months earlier, she had 
received custody of her four year old son and had been 
struggling with the problem of being a sole parent and doing 
an adequate job as a servicemember.  She was finding it 
difficult to cope with her situation.  She had decided that 
her child needed more attention and time than she could give 
him due to her Army obligations at her duty station, and 
although she liked Army life, felt it would be in his best 
interests if she could be separated from service.  She was 
tense and anxious but there was no evidence of any clinical 
depression or suicidal ideation.  She was free of delusions, 
hallucinations and dissociative thought.  The diagnosis was 
situational anxiety reaction.  There was no diagnosis of 
either a psychiatric illness or personality disorder.  The 
psychiatrist recommended a separation from service under 
Chapter 6 in view of the difficult circumstances in which the 
servicemember found herself.  

In the medical history accompanying the Chapter 6 examination 
in April 1982, the veteran denied having or having had 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  

A mental status evaluation at the time of examination for 
Chapter 6 noted that the veteran had normal behavior, was 
fully alert and oriented, had level mood, clear thinking 
progress and normal thought content with good memory.  She 
had no significant mental illness, was mentally responsible, 
able to distinguish right from wrong, able to adhere to the 
right, and had the mental capacity to understand and 
participate in Board proceedings.  According to her DD Form 
214, the hardship discharge was for being a sole parent.  
Private medical records and records received from the Social 
Security Administration (SSA) (to include private medical 
treatment records) for a period from 1992 to 2004 show 
treatment and diagnoses of bipolar disorder, polysubstance 
abuse, depression, and personality disorder.  However, these 
medical records do not show that bipolar disorder was 
manifested to a compensable degree within the first year 
after discharge from service.  In addition, there is no 
competent medical evidence linking the veteran's current 
bipolar disorder to service or an incident in service or to 
symptomatology manifested since service. 

The internet article secured with a discussion by a medical 
doctor regarding bipolar disorder and the warning signs is 
not sufficient to demonstrate the requisite medical nexus for 
a claim for service connection.  A medical article as 
evidence must demonstrate a connection between the present 
condition and the service-connected disorder.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  The literature is 
generic, and suggests that there may be varied causes of 
bipolar disorder, variation of symptoms from person to 
person, difficulty in making a diagnosis, and types of 
treatment.  It does not establish a link between the 
veteran's claimed disability and her service and is no 
probative value.  See Sacks v. West, 11 Vet. App. 314 (1998).  

While the veteran may sincerely believe that she has bipolar 
disorder due to service, there is no evidence of record that 
she has any specialized medical knowledge regarding etiology 
of psychiatric disorders.  Laypersons are not competent to 
offer medical opinions or diagnoses.   Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the veteran's assertions 
are not competent medical evidence of a nexus between her 
claimed current bipolar disorder and her active service or 
continuity of symptomatology demonstrated after service.

In sum, although the veteran has a current diagnosis of 
bipolar disorder, the evidence of record does not show a 
chronic acquired bipolar disorder in service.  The evidence 
does not show that bipolar disorder was manifested to a 
compensable degree within one year of the date of the 
veteran's separation from service such that service 
connection would be warranted on a presumptive basis.  The 
medical evidence does not show evidence of a nexus between 
the appellant's current bipolar disorder and active service.  
No probative, competent medical evidence exists of a 
relationship between any currently claimed bipolar disorder 
and any alleged continuity of symptomatology since separation 
from service.  See Savage, supra.  

The preponderance of the competent and probative evidence is 
against a finding that the veteran's claimed bipolar disorder 
is related to any incident during service and.  the benefit-
of-the-doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim must 
be denied.


IV.  COPD, asthma, rhinitis

Service medical records are negative for any complaints, 
treatment or diagnoses of COPD, asthma, or rhinitis.  The 
veteran had been hospitalized for two days in early January 
1981 for an upper respiratory infection.  At a Chapter 6 
examination in April 1982, her lungs were clear to 
auscultation and no cough was heard.  In the medical history 
accompanying the April 1982 examination, she reported having 
or having had chronic or frequent colds.  In commenting on 
this, the examiner noted that the veteran stated she had had 
a cough for the past year and smoked one pack of cigarettes 
daily.  The clinical evaluation was normal for nose, sinuses, 
lungs and chest. 

Private medical records and records received from the Social 
Security Administration (SSA) (to include private medical 
treatment records) for the period beginning in 1992 to 2004 
show treatment and diagnoses of COPD, asthma and rhinitis.  
This medical evidence, however, does not offer an explanation 
as to the etiology of these conditions and does not provide a 
link between the disabilities and service or an incident in 
service or to symptomatology since service.  

The veteran has also submitted a medical article and 
information secured from the internet regarding COPD.  She 
also has submitted information secured from the internet 
regarding allergic rhinitis, and asthma.  This evidence, 
however, is not sufficient to demonstrate the requisite 
medical nexus for a claim for service connection.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
literature is generic and does not establish a link between 
the veteran's claimed disabilities of COPD, rhinitis and 
asthma and her service.  See Sacks v. West, 11 Vet. App. 314 
(1998).  As such, it is of no probative value to the issue of 
entitlement to service connection for these claimed 
conditions.  

The appellant's beliefs regarding the etiology of her claimed 
disabilities, no matter how sincere, are not competent 
medical evidence as to a causal relationship between any 
current disorder claimed and her active military service, or 
as to claimed continuity of symptomatology demonstrated after 
service.   Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against a finding that 
the veteran's claimed current disorders of COPD, asthma, or 
rhinitis began during service.  Although the veteran may have 
these disabilities currently, service medical records are 
negative for any complaints, findings, or diagnosis of these 
disabilities.  Private treatment records show treatment for 
these disorders.  This medical evidence, however, does not 
provide a link to service or to symptomatology since service.  
No probative, competent medical evidence exists of a 
relationship between any currently claimed disorders and any 
continuity of symptomatology asserted by the veteran.  See 
McManaway v. West, Voerth v. West, Savage v. Gober, supra.  
Therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for rhinitis is denied.

Entitlement to service connection for bipolar disorder is 
denied.


REMAND

In a statement received in December 2002, the veteran stated 
that she had had bronchitis since she was a child and being 
in the service may have made it worse as she was "exposed to 
chemicals and stuff" during basic training.  Service medical 
records have been requested and show that she was 
hospitalized in January 1991 shortly after entrance to 
service for complaints of cough, sore throat, rhinorrhea and 
ear ache.  The diagnosis was an upper respiratory infection.  
At the discharge examination in April 1982, she reported 
having a cough for the past year.  Medical evidence of record 
first shows this condition post service in private medical 
records during the period from 1999 to 2002.  

Service medical records received did not include an entrance 
examination.  In reply to a request in October 2004 to 
furnish an entrance physical to include checking microfiche, 
the response was that if available, it would have been with 
the medicals that were previously sent in December 2002.  The 
RO should make another attempt to secure the veteran's 
entrance physical.  38 C.F.R. § 3.159(c)(2) (2005).  

In a statement received in March 2004, after receipt of a 
statement of the case in response to a notice of disagreement 
to the March 2003 rating decision, the veteran indicated that 
acid reflux disease was to have been included.  Accordingly, 
because a timely NOD regarding this issue has been submitted, 
a remand is required in order for the RO to provide the 
veteran a SOC.   Manlincon v. West, 12 Vet. App. 238 (1999); 
38 U.S.C.A. § 7105(d)(1) (West 2002).

Although the RO attempted to provide notice to the veteran as 
required by 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c)(4), 
it did not provide information as to possible disability 
ratings or effective dates that may be assigned if service 
connection were to be granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, additional notice must be 
sent.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate her 
claims for service connection, to include 
the criteria for rating the disabilities 
claimed and the regulations regarding the 
effective date of any rating.  Further 
notify the veteran of information and 
evidence that VA would seek to provide and 
information and evidence that she is 
expected to provide.  Request the veteran 
to "provide any evidence in [her] 
possession that pertains to the claim."  

2.  Request the veteran's entrance 
physical to include checking microfiche.  
A negative reply is requested.

3.  If the reply is negative, the veteran 
should be so notified and requested to 
submit a copy of her entrance physical if 
she has one. 

4.  If an entrance physical is received 
and a bronchitis condition is recorded in 
the examination report, then schedule the 
veteran for a VA examination to determine 
the nature and etiology of her bronchitis.  
Provide the claims folder to the examiner 
and the report of examination should note 
whether the claims folder had been 
available for review.  The examiner should 
provide an opinion as to whether the 
veteran's current bronchitis, if shown, is 
at least as likely as not (i.e., at least 
a 50 percent probability) related to 
service or any symptoms shown in service; 
or pre-existed service and was aggravated 
therein.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, provide the veteran 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.   

6.  Issue a SOC regarding the issue of 
entitlement to service connection for 
GERD.  The appellant is hereby notified 
that, following the receipt of the SOC 
concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  


Thereafter, return the case to the Board for its review, as 
appropriate.  The Board expresses no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


